SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

875
KA 12-00989
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

REID T. HOUSTON, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered April 12, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
third degree (Penal Law § 265.02 [3]). County Court properly refused
to suppress the weapon seized by the police pursuant to a search order
authorizing the search of the apartment shared by defendant and a
probationer. Contrary to defendant’s contention, the affidavit
submitted by the probation officer in support of his application for a
search order provided the issuing court with “reasonable cause to
believe that the [probationer had] violated a condition of [his]
sentence” by using and possessing illegal drugs (CPL 410.50 [3]; see
People v Borger, 57 AD3d 691, 691), and the court therefore properly
issued an order authorizing the search of the premises where the
probationer resided (see Borger, 57 AD3d at 691; People v Dawson, 73
AD2d 979, 980, appeal dismissed 51 NY2d 1005). In view of defendant’s
failure to provide sufficient factual support for his allegation that
the search order was not supported by reasonable cause to believe that
the probationer had violated a condition of his sentence, the court
properly concluded that a hearing was not required (see generally
People v Vanness, 106 AD3d 1265, 1266, lv denied 22 NY3d 1044; People
v Jenkins, 64 AD3d 993, 994).


Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court